July 09, 2004


Mr. Douglas Alexander
Alexander Dubose Jones & Townsend, LLP
515 Congress Avenue, Suite 1720
Austin, TX 78701-3520

Mr. Daniel Jordan
Jordan Quinn & Carmona, P.C.
1221 S. Mopac Expressway, Suite 300
Austin, TX 78746-7548
Mr. E. Thomas Bishop
Bishop & Hummert, P.C.
5910 N. Central Expwy, Suite 1600
Dallas, TX 75206

Mr. Thomas D. Caudle
Mateer & Shaffer, L.L.P.
325 N. St. Paul Street, Suite 1300
Dallas, TX 75201

RE:   Case Number:  02-0090
      Court of Appeals Number:  03-01-00045-CV
      Trial Court Number:  98-14026

Style:      UTICA NATIONAL INSURANCE COMPANY OF TEXAS
      v.
      AMERICAN INDEMNITY COMPANY AND TEXAS PROPERTY & CASUALTY INSURANCE
      GUARANTY ASSOCIATION

Dear Counsel:

      Today the Supreme Court of Texas withdraws the June 26, 2003,  opinion
and substitutes the following opinions and judgment in the above  referenced
cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |
|   |Mr. Fred A. Simpson      |